Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 31 May 2019, and IDS, filed 31 May 2019.

2. 	Claims 1-20 are pending.  Claims 1, 8, and 15 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 31 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 5, 7-8, 12, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (U.S. Publication 2018/0211206 A1) in view of Dutton (U.S. Publication 2007/0271129 A1).
As per independent claim 1, Baxter teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device (See Baxter, Figure 1A), the program comprising sets of instructions for:
upon receiving an email from a client device, determining a datamap from a pluralit of datamaps that corresponds to the email (See Baxter, paragraphs 0092-0093, describing determining an XSLT transform created for an email template to be used to parse the body of a received email message);
using the determined datamap to parse the email and extract data from the email (See Baxter, paragraphs 0095-0097, describing using the XSLT transform to parse a received email message and extract portions of the email content);
based on the extracted data from the email, determining that the email is a cancelation for a first [event] (See Baxter, paragraphs 0310-0313, describing determining that an email message contained the cancellation of a particular item);
determining that the cancelation for the first event matches a second [event] of a collection of [events] (See Baxter, paragraphs 0285 and 0313, describing associating a cancelled item with a user’s wardrobe, or collection of items); and
associating the cancelation for the first [event] with the second [event] of the collection of [events] (See Baxter, paragraph 0313, describing removing cancelled items from the user’s wardrobe, or collection).
Baxter does not teach expressly:
…a first event… and …the collection of events…
However, Dutton teaches these limitations (See Dutton, paragraphs 0024 and 0029, describing extracting appointments [events] from electronic correspondence, including determining if an appointment cancellation is made.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the extraction of events of Dutton with the email cancellations of Baxter.  The motivation for doing so would have been to allow the user to adjust or delete scheduled appointments automatically in an electronic mail correspondence.  

As per dependent claim 5, Baxter and Dutton teach the limitations of claim 1 as described above.  Baxter and Dutton also teach wherein the program further comprises sets of instructions for identifying a user account associated with a user of the client device, wherein determing that the cancelation for the first event matches the second event of the collection of events comprises: retrieving a set of collection of events associated with the user account; and identifying a collection of events from the set of collection of events as the collection of events having the second event (See Baxter, paragraph 0313).
As per dependent claim 7, Baxter and Dutton teach the limitations of claim 1 as described above.  Baxter and Dutton also teach wherein each datamap in the plurality of datamaps is configured to parse a particular type of email sent from a particular entity and extract data from the particular type of email sent from the particular entity (See Baxter, paragraphs 0075 and 0091-0094).
As per independent claim 8, Baxter teaches a method, executable by a device… (See Baxter, Abstract).
Independent claim 8 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 12, Baxter and Dutton teach the limitations of claim 8 as described above.  Claim 12 additionally incorporates substantially similar subject 
As per dependent claim 14, Baxter and Dutton teach the limitations of claim 8 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per independent claim 15, Baxter teaches a system (See Baxter, Figure 1B) comprising:
a set of processing units; and a non-transitory machine-readable medium storing instructions… (See Baxter, Figure 1B).
Independent claim 15 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 19, Baxter and Dutton teach the limitations of claim 15 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.



5.	Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (U.S. Publication 2018/0211206 A1) in view of Dutton (U.S. Publication , as applied to claims 1, 8, and 15 above, and further in view of Lal (U.S. Publication 2020/0184018 A1).
	As per dependent claim 6, Baxter and Dutton teach the limitations of claim 1 as described above.  Baxter and Dutton do not teach expressly wherein determining the datamap from the plurality of datamaps that corresponds to the email comprises: generating a score for each datamap in a subset of the plurality of datamaps; and based on the scores, identifying the datamap with the highest score as the determined datamap, however, Lal teaches this limitation (See Lal, Figure 14 and paragraphs 0071-0072, describing probability or weighting information for a collection of templates, or datamaps).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the weighting information of Lal with the datamaps, or XSLT transforms for email templates of Baxter and Dutton.  The motivation for doing so would have been to ensure that the selected template clearly and accurately represents the received email message such that the extracted content is meaningful.  Therefore, it would have been obvious to combine Lal with Baxter and Dutton for the benefit of ensuring that the selected template clearly and accurately represents the received email message such that the extracted content is meaningful to obtain the invention as specified in claim 6.
As per dependent claim 13, Baxter and Dutton teach the limitations of claim 8 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 20, Baxter and Dutton teach the limitations of claim 15 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.



6. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Allowable Subject Matter

7.	Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Lyle (U.S. Publication 2008/0091504 A1) discloses an electronic calendar auto event resolution system and method.
- Bayer (U.S. Publication 2021/0383284 A1) discloses a group travel system in an online marketplace.
- Nelson (U.S. Publication 2011/0106892 A1) discloses automatically detecting calendar events from free-form electronic mail.
	- Naef (U.S. Publication 2010/0146058 A1) discloses providing a meeting scheduling service.
- Cunningham (U.S. Publication 2010/0228577 A1) discloses post-booking travel assistance and organization.
- Lowe (U.S. Publication 2020/0050976 A1) discloses generating and managing group reservations of travel resources.
- Fredericks (U.S. Publication 2014/0250122 A1) discloses travel management.
- Alagianambi (U.S. Patent 11,119,985 B1) discloses programmatic documentation of extrinsic event-based data objects in a collaborative documentation service.


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176